Citation Nr: 1536524	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-17 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.
 
2.  Entitlement to service connection for a bilateral hip disability to include as due to the bilateral knee disability.
 
3.  Entitlement to service connection for a low back disability to include as due to the bilateral knee disability.

4.  Entitlement to service connection for asthma, sleep apnea, and a heart disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran has verified active duty for training (ACDUTRA) from May to August 1976 and active duty service from January to September 1997.  He had additional Reserve service.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is now with the RO in Pittsburgh, Pennsylvania.

In September 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This case was remanded for further development in December 2010 and June 2012.  Review of the electronic records files in Virtual VA and Veterans Benefits Management System (VBMS) folders reveals some additional pertinent documents.

The issues of service connection for asthma, sleep apnea, and a heart disorder are considered in the REMAND section of this document and are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  The Veteran will be notified of any action needed on his part.


FINDINGS OF FACT

1.  A bilateral knee disability was not manifest in service, arthritis of the knees was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.

2.  A bilateral hip disability was not manifest during service, arthritis of the hips was not compensably disabling within a year of separation from active duty, and a bilateral hip disability was not caused by or permanently made worse by a service connected disability.

3.  A low back disability was not manifest during service, arthritis of the spine was not compensably disabling within a year of separation from active duty, and a low back disability was not caused by or permanently made worse by a service connected disability.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated during service and arthritis of the knees may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A bilateral hip disability was not incurred in or aggravated during service, arthritis of the hips may not be presumed to have been so incurred, and a bilateral hip disability is not proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3.  A low back disability was not incurred in or aggravated during service, arthritis of the spine may not be presumed to have been so incurred, and a low back disability is not proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in August 2005 and August 2006, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A (a) (2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

ANALYSIS 

The Veteran appeals the denial of service connection for a bilateral knee, bilateral hip and low back disability.  The Veteran contends that years of physical training and climbing on military equipment caused the progression of his arthritis.  He also stated that injuries during service exacerbated his arthritis.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).  Section 3.310 was amended effective October 10, 2006, this claim was filed before the amendment, and as such the current version of 38 C.F.R. § 3.310 is inapplicable to the claim on appeal.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014).  That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty. In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claims.  Initially, the evidence preponderates against finding entitlement to service connection on a direct basis.  To that end, service treatment records are devoid of any complaints, findings or diagnoses pertaining to hips and/or low back.  Rather, examination of the spine and lower extremities were normal.  In June 1997, the Veteran denied a history of "tricked or locked knee," arthritis and recurrent back pain.  The spine, other musculoskeletal system and lower extremities were reported normal at that time.  The examiner noted that the Veteran was treated for bilateral tibia in 1996 when he fell off a roof but there were no residual problems.  There is also no evidence that arthritis was compensably disabling within a year of the appellant's separation from active duty for any of the disabilities.  

Post service treatment records reveal that the Veteran fractured his right tibia, and possibly both tibias, after falling off a roof in 1995/1996.  The record also discloses objective evidence of back and hip problems many years after the Veteran's period of service, and they are not shown to be related to any period of duty training.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The service examination reports, VA medical records, VA examination reports, and private treatment records do not include any competent evidence or opinion finding that the right knee, hips and/or low back disabilities are related to his military service or training duty and neither the Veteran nor his representative has presented any such opinion.  Rather, the March 2011 VA examiner noted the Veteran had been fraudulent in his disclosure of his injuries.  She noted that a fall from a roof severe enough to result in fractures of both tibias would account for the degenerative disc disease of his lower spine, degenerative changes in his knees and bilateral hip strain.  She also noted the Veteran spent his entire working life as a mechanic, on his feet and bending over up to 10 hours a day, which would additionally contribute to his conditions.  The VA examiner found that his right knee, bilateral hip and spine disorders were not exacerbated by his service or the claimed accident.  

The December 2012 VA examiner further opined that the Veteran's low back, bilateral knee and bilateral hip disabilities were not caused by or a result of a period of active duty or ACDUTRA/INACDUTRA.  The VA examiner commented that the service treatment records contain no evidence of a back or hip condition related to military service and that there are numerous inconsistanices on the evaluation and noted on prior VA examinations as well.  The VA examiner stated that the Veteran's civilian occupation was that of a mechanic and that his military service was limited to a short time in 1976 and 1997, and weekend and summer duty for the reserves.  It was noted that the Veteran contends that his knee pain began in 1997 secondary to physical training while in Panama.  He, however, did not report knee problems in June 1997 after returning from Panama.  According to the VA examiner, the Veteran works as a mechanic on a daily basis and has for his entire adult life, and that the rigors of daily mechanic duty are the cause of his back, hip and knee disabilities.  

Likewise, he stated, that there is no evidence that the Veteran's period of ACDUTRA/INACDUTRA or active duty aggravated (permanently worsened beyond the natural progression of the disorder) the back condition.  The Veteran has degenerative disc disease he stated which by definition worsens with time and that there is no evidence that the Veteran's limited military duty aggravated the condition.  Rather, he opined that the condition is aggravated by the aging process and the Veteran's civilian work duties.

Regarding the left knee, the Board recognizes that a June 2006 medical examination noted that duty status reflects that the Veteran sustained an injury to his left knee while on active duty.  The Board is also mindful that the March 2011 VA examiner found that the Veteran's left knee injury in 2006 "likely exacerbated" his already existing osteoarthritis to the left knee.  She could not determine the extent of any aggravation.  The Board notes, however, that it has not been verified that the Veteran was on active duty in June 2006.  

Even assuming arguendo, however, that the Veteran had active duty status in June 2006, the December 2012 VA examiner definitively opined that the Veteran's bilateral knee disability was not caused by or a result of a period of active duty or ACDUTRA/INACDUTRA.  He found that the Veteran was treated for a left knee contusion in 2006 but there was no evidence that this caused permanent aggravation of the pre existing condition.  In fact, the VA examiner noted that the right knee is radiographically worse than the left (consistent with prior tibial plateau fracture).  There is no evidence he stated that the Veteran's limited military duty has aggravated the condition.  Rather, the condition is aggravated by the aging process and his civilian work duties.  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  The Board finds the December 2012 VA opinion is far more probative than the March 2011 VA opinion on this matter.  The VA opinion rendered in December 2012 was definitive and consistent with the historical record.  The VA medical opinion is persuasive and warrant being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder as well as a complete physical examination.  

The Board finds the most probative evidence of record is devoid of showing that the Veteran's disabilities are related to service.  The Board acknowledges the lay statements of the Veteran.  The Board notes that the Veteran is competent to report symptoms to include pain and the circumstances surrounding such.  The Veteran, however, has offered inconsistent statements regarding the onset of his disabilities.  

To that end, in an April 2002 report of medical history he reported a history of tibial plateau fracture on the right, and bilateral tibia fracture from a fall with residual pain in the knees.  He indicated his injury occurred in 1994.  In a January 2008 report of medical history, he stated that he injured his right knee in October 2005 and that he had pain ever since.  When examined by the VA in October 2008, he reported intermittent flare ups of bilateral knee pain for the last ten years, i.e. 1998.  In the December 2012 VA examination, however, he claimed he started having problems with his knees while doing physical training when in Panama in 1997 and that he reinjured his left knee around 2006.  

When examined by the VA in October 2008, the Veteran reported hip pain that started ten years prior, i.e. 1998.  During the March 2011 VA examination, the Veteran reported his hips began to hurt sometime after 2006, but in his 2010 hearing he testified his hips began to hurt about 10 tens prior.  During the December 2012 VA examination he claimed he started having problems with his hips while doing physical training when in Panama in 1997.  Furthermore, in April 2002, the Veteran denied a history of back trouble.   During the October 2008 VA examination, he reported low back pain since 2004.  In his December 2012 VA examination, however, he reported that he started having problems with his back in the 1990s.  As the Veteran has given inconsistent statements regarding the onset of his disabilities, the evidence shows that he is an unreliable historian.  Inconsistent statements go against credibility.  

In sum, the most probative evidence of record is against finding that the Veteran's disabilities are directly related to service and against finding that bilateral knee, bilateral hip and low back arthritis was compensably disabling within a year of separation from active duty.  Hence, entitlement to service connection is denied.  

To the extent that the Veteran argues that his bilateral hip and low back disabilities are secondary to his bilateral knee disability, service connection for a bilateral knee disability has been denied.  Accordingly, the claims of entitlement to service connection under this theory of entitlement are meritless and must also be denied.
The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.  
 
Entitlement to service connection for a bilateral hip disability to include as due to the bilateral knee disability is denied.  
 
Entitlement to service connection for a low back disability to include as due to the bilateral knee disability is denied.  

REMAND

The electronic records reveal that service connection for asthma, sleep apnea, and a heart disorder was denied by rating action of August 2014.  The Veteran was notified in September 2014, and entered a notice of disagreement the next month.  In such cases, the appeal process has begun and a statement of the case needs to be issues.  See Manlincon v. West, 12 Vet. App 238 (1989).  That has not yet been done in this matter.

In view of the foregoing these issues are REMANDED for the following action:

The AOJ should enter a statement of the case on the issues of service connection for asthma, sleep apnea, and a heart disorder.  The Veteran and his representative should be provided copies.  They are notified that to complete the appeal to the Board, a timely substantive appeal would have to be filed.  Failure to do so will result in the matter being terminated by the AOJ.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


